DETAILED ACTION
Acknowledgements
This action is in response to Applicant’s filing on Sept. 27, 2022, and is made Final. This action is being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST), and who can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082. 
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner is available for interviews, generally: M–F, 10 a.m.–4:00 p.m., CST.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on Sept. 27, 2022, and Oct. 19, 2022, were filed after the first Office action on the merits but before final action and contained the fee set forth in 37 CFR 1.17(p). Therefore, said IDSs are in compliance with the provisions of 37 CFR 1.97(c). Accordingly, the IDSs have been considered.


Claim Status
The status of claims is as follows: 
Claims 1–20 remain pending and examined with Claims 1, 8, and 15 in independent form.
Claims 1–20 are presently amended. 
No Claims are cancelled or added.

Response to Amendment
Applicant's Amendment has been reviewed against Applicant’s Specification filed Jul. 1, 2020, [“Applicant’s Specification”] and accepted for examination. No new matter was entered. 
Applicant's Amendment to address objections to Applicant’s Specification has been reviewed and has overcome each and every objection to Applicant’s Specification previously set forth in the Non-Final Office Action mailed Apr. 27, 2022 [“Non-Final Office Action"]. The objection to Applicant’s Specification is withdrawn. Applicant's Amendment to the Specification is acknowledged and entered.

Response to Arguments
35 U.S.C. § 101 Argument
	Applicant argues the following limitation recited by Independent claims is similar to USPTO Example 35, Claim 2, and like the Example, recites “a non-conventional and non-generic way to ensure that the transaction should proceed based on analyzing a read image and identifying a customer in a transaction” and “operate in a non-conventional and non-generic way to ensure a transaction is allocated among participants based on analyzing image data and participants in a transaction” which is “more than the conventional verification process employed by a computing device alone”:
"executing [] a first machine learning model trained for facial recognition to identify the participants in the transaction based on the image data, and a second machine learning model trained for allocation analysis to determine a respective allocation associated with the transaction for each of the participants in the transaction based on the location associated with the transaction and the transaction data."

Applicant’s Reply at *11. “In combination, these steps do not represent merely gathering data for comparison or financial purposes, but instead set up a sequence of events that address unique problems associated with transactions (e.g., inaccurate participant allocations, See Specification, ¶ 29).” Id.
Applicant’s argument has been fully considered but is not persuasive for the reasons here and in the § 101 rejection below. The practical application limitation identified by Applicant, as drafted, recites a mental process that under the broadest reasonable interpretation, cover performance in the human mind or with pen and paper but for the recitation of the generic computer components indicated in bold. For example, but for the generic computer components claim language, the claim encompasses a person recognizing a participant in a business lunch, for example, and allocating the bill among the lunch participants before the advent of a computer. If a claim limitation under BRI, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract idea exception. MPEP § 2106.04(a)(2)(III). The exception cannot provide the inventive concept or practical application. MPEP § 2106.05.

The pending claims are distinguishable from USPTO Example 35, Claim 2. 
In USPTO Example 35, Claim 2, the claimed process recited an exception but was found eligible based on the combination of additional elements. In the Example, the hypothetical claims recited the ATM providing a random code, the mobile communication device’s generation of the image having encrypted code data in response to the random code, the ATM’s decryption and analysis of the code data, and the subsequent determination of whether the transaction should proceed based on the analysis of the code data. The claimed processor and the mobile communication device were recited at a high level of generality and perform programmed functions that represent conventional and generic operations for these devices, including reading data, generating random codes, and analyzing data. The Example reasoned in combination, the verification of an ATM transaction was performed using well-known components but in a non-conventional and non-generic way to address unique problems associated with bank cards and ATMs (e.g., the use of stolen or “skimmed” bank cards and/or customer information to perform unauthorized transactions). The combination of obtaining ATM verification information from a mobile communication device (instead of the ATM keypad) and using an image with encrypted code data (instead of a PIN) to verify the customer’s identity by matching identification information does not select information by content or source, in contrast to Electric Power. Rather, it describes a process that differs from the routine and conventional sequence of events normally conducted by ATM verification, such as entering a PIN, similar to the unconventional sequence of events in DDR. 
Like the claimed processor and the mobile communication device in the Example, there, the computer components (memory, processors) and trained machine learning models, here, are also recited at a high level of generality and perform programmed functions that represent conventional and generic operations for these devices, including receiving transaction data, retrieving image data, executing machine learning models (sending and receiving data), calculating transaction split information, and providing (displaying) the allocation split information. However, this is where the similarity’s end. 
The hypothetical specification explained the routine and conventional process of ATM verification by using an ATM keypad to enter the PIN associated with the inserted bankcard. However, the Example identified a technical problem with this routine and conventional process, i.e., the use of stolen or “skimmed” bank cards and/or customer information to perform unauthorized transactions. Stated another way, the current verification methods of an ATM keypad and PIN would not prevent the “use of stolen or “skimmed” bank cards and/or customer information to perform unauthorized transactions” (should the PIN and associated card be “skimmed”). Thus, the combination of obtaining ATM verification information from a mobile communication device (instead of the ATM keypad) and using an image with encrypted code data (instead of a PIN) to verify the customer’s identity by matching identification information is an unconventional way and solves the problem of articulated by the hypothetical specification of skimmed bank cards used to perform unauthorized transactions.
By contrast, Applicant’s Specification explains the routine and conventional process of “bill splitting” is handled “manually” “by sorting through what items everyone purchased and determining what each individual owes.” Spec., ¶¶ [0012], [0013]. Applicant’s Specification describes the problem as one of “inconvenien[ce]” “of transferring money itself [and] calculating and generating the transaction”; “frustrat[ion] for the wait staff”; and “impact[ful] on wait staff for figuring out individual bills after the fact as well as per-transaction surcharges imposed by a bank.” Spec., ¶¶ [0002], [0012], [0013]. Further, Examiner cannot distinguish and Applicant does not say, how the alleged “unconventional” claimed process of splitting a bill among friends, comprising the steps of “identifying participants” using “a first machine learning model trained for facial recognition” and “determin[ing] a respective allocation associated with the transaction for each of the participants in the transaction based on the location associated with the transaction and the transaction data” using “a second machine learning model trained for allocation analysis” is distinguished from the routine and conventional way explained by Applicant’s Speciation, ¶¶ [0012], [0013], but for the recitation of the “identifying” and “determining” steps performed by “trained machine learning models” (identified in bold). Thus, the pending claims merely automate the manual routine and conventional bill-splitting process. The computer is used as a tool. MPEP § 2106.05(f). Accordingly, Example 35, Claim 2 is distinguished. 
Applicant argues the pending claims are eligible because they are analogous to USPTO Example 39 and recite similar limitations such as: “creating a first training set []; training the neural network in a first stage using the first training set; creating a second training set for a second stage of training []; and training the neural network in a second stage using the second training set.” Applicant’s Reply at *11–2.  
Applicant’s argument is unpersuasive. The pending Independent Claims do recite any of the limitations recited by Example 39, contrary to Applicant’s averment. Rather, the pending claims recite “executing a first machine learning model trained for facial recognition … and a second machine learning model trained for allocation analysis.” First, the “training” occurs outside the scope of the claims. MPEP § 2115 (“A claim is only limited by positively recited elements”). Second, as recited, the “trained” machine learning [“ML”] models merely receives unspecified data. Third, to the extent the purpose of the claimed ML models limit the scope of the claim under BRI, see e.g., MPEP § 2103(I)(C), the ML models merely produces an output, such as “identify the participants” and “determine a respective allocation” in some unspecified way. Every model receives input and produces an output. 
Example 39 is distinguished. Unlike the Example 39 claims that collected specific (facial) images, modified the specific images by at least one specific method (i.e., mirroring, rotating, smoothing, or contrast reduction), and trained the neural network using three specific datasets, here, Applicant merely claims the use of “a first machine learning model trained for facial recognition … and a second machine learning model trained for allocation analysis.” As explained infra, the specific details of how the “ML models” are trained happens outside the claimed invention, raising preemption concerns that swallow every possible method of training ML models to perform the claimed functions. Spec., ¶ [0029] (ML models can be just about anything.). Further, unlike Example 39 where the neural network model was automatically trained a second time (re-trained) using two specific datasets (i.e., the first stage dataset and errors from the first stage dataset), here, the claims do not recite how the model is trained, which covers any solution to training ML models (including the data used) with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. The computer is used as a tool. MPEP 2106.05(f).
Applicant disputes “the claims merely recite steps for sales activities” and “by using such a reductive characterization of the claims as grounds for rejecting the claims under 35 U.S.C. § 101, the Office Action fails to evaluate whether the additional elements of the claims, as described above, fail to integrate any alleged judicial exception into a practical application.” Applicant’s Reply at *12. 
Applicant misapprehends the Non-Final Office Action. First, Examiner identified the explicit claim language of a representative claim and concluded the claims recited an exception. Non-Final Act. at *4–5. Even is Applicant disagrees with the specificity of “sales activities,” Applicant offers no plausible alternative and “calculating transaction split information for the transaction based on the respective allocation for each of the participants in the transaction” and “providing the respective allocation for each of the participants in the transaction and the transaction split information” between two or more parties clearly falls into the organizing human activity exception. Further, "[a]n abstract idea can generally be described at different levels of abstraction" without affecting the “patentability analysis.” Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240, 1240–41 (Fed. Cir. 2016) ("The Board's slight revision of its abstract idea analysis does not impact the patentability analysis."). Second, Examiner identified the additional elements and concluded the computer was used as a tool. MPEP § 2106.05(f). Non-Final Act at *5–7. Regarding the amended limitations that recite “executing a first machine learning model trained for facial recognition … and a second machine learning model trained for allocation analysis” that were unanalyzed by the Non-Final Office Action, these limitations do not confer eligibility for the reasons previously stated.
Applicant argues the claims improve the functioning of the computer because   "train[ing] models to provide specific answers to questions that should be answered in order to improve the accuracy of a bill splitting transaction. Thus, by improving the predictive accuracy of a predictive model (e.g., through training), the additional elements integrate any allegedly abstract concept into a practical application.” Applicant’s Reply at *12 (citing Spec, ¶ [0029]). Applicant’s argument is not persuasive for the reason here and in the § 101 rejection below. The improvement is in the abstract idea itself. The computer is used as a tool. MPEP § 2106.05(f). Applicant’s Specification, ¶ [0029], does not otherwise describe the models and a PHOSITA would understand this paragraph to mean the ML models can be about any type of model. Applicant does not aver they invented a new ML model. How the models are trained and with what particular data is not described. Based on these indicia, Applicant’s Specification takes the position that such ML models and their training to perform the claimed functions is so well known to those of ordinary skill in the art that no explanation is needed under 35 U.S.C. § 112(a). Lindemann Maschinenfabrik GMBH v. Am. Hoist & Derrick Co., 730 F.2d 1452, 1463 (Fed. Cir. 1984) (citing In re Meyers, 410 F.2d 420, 424 (CCPA 1969) (“[T]he specification need not disclose what is well known in the art”). Thus, Examiner finds that Applicant’s own disclosure is sufficient by itself to readily conclude that the additional elements of trained ML models do not individually limit the abstract idea exception and do not amount to significantly more. 
Applicant argues that if the claims recite an exception, the Non-Final Office Action “fails to explain why the claim features which operate to improve the operation and accuracy of a computer configured to provide transaction allocations do not amount to significantly more.” Applicant’s Reply at *13. Applicant misapprehends the Non-Final Office Action. Examiner identified and limited the additional elements to the recited computer components and analyzed them concluding the computer is used as a tool. MPEP § 2106.05(f). Applicant disputes the characterization of additional elements but does so in a conclusory way without responding to the substance of the rejection. Applicant merely recites the limitations of the independent claims and says they improve a computer. Applicant's arguments is conclusory and fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define an eligible invention without specifically pointing out how the language of the claims support Applicant’s assertion. On the merits, the improvement is in the process itself. The computer is used as a tool as explained supra. MPEP § 2106.05(f). If the improvement in computer functioning lies with the training of a ML model, Applicant’s Specification does not explain how the ML model is trainline and indicates it could be just about known model. E.g., Spec., ¶ [0029]. “Such functional claim language, without more, is insufficient for patentability under our law.” Int'l Bus. Machines Corp. v. Zillow Group, Inc., 2021-2350, 2022 WL 9722291, at *13 (Fed. Cir. Oct. 17, 2022) (precedential) (citing Intell. Ventures I LLC v. Cap. One Fin. Corp., 850 F.3d 1332, 1342 (Fed. Cir. 2017) (“[T]he claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it. Our law demands more.”).
35 U.S.C. § 103 Argument
Applicant’s arguments with respect to Claims 1–20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
Claim 1–20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1–20: The disclose lacks support for how the claimed machine learning (ML) models are trained including the data used in training to perform the model’s clamed functions without undue experimentation. Specifically, the disclose offers no explanation for how the invention [1] trains “a first machine learning model [ ] for facial recognition” to achieve the end result of “identif[ing] the participants in the transaction based on the image data” or [2] trains “a second machine learning model for allocation analysis” to achieve the end result of “determin[ing] a respective expected individual allocation associated with the transaction for each of the participants in the transaction based on the location associated with the transaction and the transaction data” as recited by Independent Claims without undue experimentation. All Dependent Claims are rejected based on their dependence to one of the rejected Independent Claims.
The test for enablement is whether the ordinary artisan, based upon the disclosure, would be able to make and use the invention without undue experimentation. The determination of whether undue experimentation is required is conducted using the Wands factors. MPEP § 2164.01. Independent claims were amended to recite:
executing, by the one or more computing devices, a first machine learning model trained for facial recognition to identify the participants in the transaction based on the image data, and 

a second machine learning model trained for allocation analysis to determine a respective allocation associated with the transaction for each of the participants in the transaction based on the location associated with the transaction and the transaction data;

Applicant’s Specification discloses that machine learning algorithms can be “any machine learning algorithm [model] suitable for classification problems” and are “to provide specific answers to questions that should be answered in order to improve the accuracy of a bill splitting transaction. For example, when a bill is split, it is useful to identify the 'who,' 'what,' and 'where' of the transaction---e.g., who was involved in the transaction, what items are part of the transaction, where did the transaction take place-in order to determine an appropriate allocation per individual, for the items they purchased, at a cost expected for the location of the transaction. Spec., ¶ [0029]. Transaction data 402 is received and “one or more of machine learning models 404 may be executed in order to identify whether to recommend splitting the transaction, and/or how to split the transaction. Which machine learning models 404 are executed is determined based on what information (of the 'who,' 'what,' and 'where') is needed in order to provide the recommendation to perform a bill split, and/or how to perform the bill split.” Spec., ¶ [0030]. Thus, as described in Applicant’s Specification, a trained machine learning model receives transaction data (input) and determines certain results (output). As claimed, the trained machine learning models: identify the participants in a split (shared) transaction [“Function (1)”]; and determine how to split (share) the transaction amount among the identified participants [“Function (2)”]. Accordingly, for a PHOSITA to use the invention, a PHOSITA would need to train the claimed machine learning models to achieve the results of Function (1) and Function (2). However, Applicant’s Specification does not disclose how to do that without undue experimentation. 
Applicant’s Specification explains that “machine learning models 404 are individually trained through supervised learning” but otherwise does not describe how the machine learning models are trained (other than “through supervised learning”) or more particularly, the data used in the training process. Thus, while Applicant’s Specification indicates that trained machine learning models are used, Applicant’s Specification, however, provides no explanation for how machine learning models learn Function (1) and Function (2) without und experimentation. In the present case, with respect to the Wands factors, Examiner finds:
(A) The breadth of the claims; The claims are very broad in comparison to the actual steps the ordinary artisan would have to undertake in leaning Function (1) and Function (2), since the claim merely recite trained machine learning models. Claim terms “machine learning model” is itself is so broad it is limitless. This factor weighs in favor of undue experimentation.
(B) The nature of the invention; The use of supervised machine learning models, in general, is a well-known technique. However it is not known how machine learning models would be applied in leaning Function (1) and Function (2) without more such as describing the data used in generating the training data set. This factor weighs in favor of undue experimentation.
(C) The state of the prior art; As indicated above, the use of supervised machine learning models, in general, is a well-known technique. The use of machine learning for facial recognition, Function (1), is also generally well-known in the prior art. Regarding Function (2), it is generally not known in the prior art. Therefore, the prior art does not generally teach determining how to split (share) the transaction amount among the identified participants. This factor weighs in favor of undue experimentation.
(D) The level of one of ordinary skill; The skill of the ordinary artisan for machine learning is fairly high, with the ordinary artisan holding at least a 4 year degree in computer science, computer engineering, or similar. This factor weighs against undue experimentation.
(E) The level of predictability in the art; Machine learning is a well-known and well-understood area and there is a high predictability. This factor weighs against undue experimentation.
(F) The amount of direction provided by the inventor; No direction is provided by the inventor for how machine learning models are trained to learn Function (1) and Function (2) other than using supervised learning. All details for training the machine learning models are left for a PHOSITA to determine on their own. This factor weighs in favor of undue experimentation.
(G) The existence of working examples; No working examples exist for how machine learning models would be taught to train Function (1) and Function (2). This factor weighs in favor of undue experimentation.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. Significant experimentation would be required on the part of the ordinary artisan to develop train machine learning models that learn Function (1) and Function (2) as neither the prior art (in the case of Function (2)) nor the present specification (in the case of Function (1) and Function (2)) provide any guidance on how one would train these models. This factor weighs in favor of undue experimentation.
Considered altogether, the evidence weighs heavily on the side of undue experimentation being required. Thus, the disclosure is insufficient for a PHOSITA to use/make the invention. Accordingly, the claims fail to meet the enablement requirement.

Claims 1–20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1–20: Claim 1 was amended to recite:
executing, by the one or more computing devices, a first machine learning model trained for facial recognition to identify the participants in the transaction based on the image data, and 

a second machine learning model trained for allocation analysis to determine a respective allocation associated with the transaction for each of the participants in the transaction based on the location associated with the transaction and the transaction data;

which fails to comply with the written description requirement. MPEP 2163.06. Support for training the machine learning models is not described in Applicant’s Specification. Spec., ¶¶ [0029], [0030]. Further, it is not clear how a PHOSITA would train the machine learning models to learn how to “identify the participants in the transaction based on the image data” and “to determine a respective allocation associated with the transaction for each of the participants in the transaction based on the location associated with the transaction and the transaction data” as recited by the claims. Thus, the disclosure is insufficient to demonstrate that Applicant had possession of the trained machine learning models. Independent Claims 8 and 15 recite similar limitations are rejected for the same reasoning. All Dependent Claims are rejected based on their dependence to one of the Independent Claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 

Analysis
 	Step 1: Claims 1–20 are directed to a statutory category. Claims 1–7 recite  “a computer implemented method” and are therefore, directed to the statutory category of “a process.” Claims 7–14 recite  “a system” and are therefore, directed to the statutory category of “a machine.” Claims 15–20 recite  “a computer readable storage device” and are therefore, directed to the statutory category of “an article of manufacture.” 
Representative Claim
Claim 8 is representative [“Rep. Claim 8”] and recites, in part, emphasis added by Examiner to identify limitations with normal font indicating the abstract idea exception, bold limitations indicating additional elements, and letters and underline for clarity in describing the limitations:
8. A system, comprising: 

[A] a memory configured to store operations; and one or more processors configured to perform the operations, the operations comprising: 

[B] receiving transaction data from a user device of a first participant of a plurality of participants in a transaction that indicates a transaction and a location associated with the transaction;

[C] retrieving image data that indicates the participants in the transaction; 

[D] executing 

[D1] a first machine learning model trained for facial recognition to identify the participants in the transaction based on the image data, and

[D2] a second machine learning model trained for allocation analysis to determine a respective allocation associated with the transaction for each of the participants in the transaction based on the location associated with the transaction and the transaction data;

[E] calculating transaction split information for the transaction based on the respective allocation for each of the participants in the transaction; and 

[F] providing the respective allocation for each of the participants in the transaction and the transaction split information for confirmation and assessment of the respective allocation to each of the participants in the transaction.

Claims are directed to an abstract idea exception.
Step 2A, Prong One: Rep. Claim 8 recites “providing the respective allocation for each of the participants in the transaction and the transaction split information for confirmation and assessment of the respective allocation to each of the participants in the transaction” in Limitation F, which recites the abstract idea exception of sales activities, a particular form of commercial or legal interactions under organizing human activity exception. MPEP § 2106.04(a)(2)(II)(B). Limitations B–E are the required steps to perform Limitation F, the abstract idea exception, and thus, recite the same abstract idea exception. Id.
Alternatively, Limitations B–F recite the abstract idea exception of mental process. MPEP § 2106.04(a)(2)(III). These limitations, as drafted, recite a mental process that under the broadest reasonable interpretation, cover performance in the human mind or with pen and paper but for the recitation of the generic computer components indicated in bold. Applicant’s Specification explains the routine and conventional process of “bill splitting” is handled “manually” “by sorting through what items everyone purchased and determining what each individual owes.” Spec., ¶¶ [0012], [0013]. If a claim limitation under BRI, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract idea exception. MPEP § 2106.04(a)(2)(III).
Step 2A, Prong Two: The claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements are mere instructions to apply the abstract idea exception. MPEP § 2106.05(f). The additional elements are limited to the computer components and indicated in bold. The additional elements are: a memory, operations, one or more processors, a first machine learning model trained for facial recognition; and a second machine learning model trained for allocation analysis.
Regarding the “one or more processors”; “operations” (instructions); and “memory”; Applicant’s Specification does not otherwise describe them or describes them using exemplary language as part of a general purpose computer, so Examiner assumes Applicant intended merely a generic and commercially available computer components. Spec., Fig. 7 and associated text ¶¶ [0059] (“one or more well-known computer systems”), [0062] (exemplary and generic processor), [0063]–[0066] (exemplary and generic memory), [0065] (exemplary generic “computer software (control logic)”). Limitation A describes the memory storing operations (computer software/instructions) and describes the processor executing operations stored in memory to perform the steps of the claimed invention. This takes a generic piece of hardware / software and describe the functions of receiving, storing, and sending data (instructions) between the processor and memory, which merely invokes computers or other machinery in its ordinary capacity to receive, store, or transmit data. MPEP § 2106.05(f)(2). Limitations B–F describe the processor, memory, and instructions, performing the steps of the claimed invention, which represents the abstract idea exception itself. Performing the steps of the abstract idea exception itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP § 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP § 2106.05(f)(3).
Regarding the a first machine learning model trained for facial recognition and a second machine learning model trained for allocation analysis, Applicant’s Specification does not otherwise describe them except in exemplary language as any known supervisory machine learning (ML) model in the prior art. Spec., ¶ [0029] (“Some non-limiting examples of supervised learning models include, for example and without limitation, nearest neighbor, naive Bayes, decision trees, support vector machines, neural networks, or any machine learning algorithm suitable for classification problems.”). Applicant’s Specification does not disclose how to train the ML model or identify the particular data used to train the ML model to achieve the claimed functions of [1] “identif[ing] the participants in the transaction” and [2] “determin[ing] a respective allocation associated with the transaction for each of the participants in the transaction based on the location associated with the transaction and the transaction data.” Training occurs outside the scope of Applicant’s Specification. Thus, Examiner finds that such trained ML model to perform functions [1] and [2] are generic and commercially available ML models known to those of ordinary skill in the art. The claims recite the functions of the trained ML models being “executed” by the processor. For the purposes of the § 101 rejection, Examiner assumes the trained ML models are stored in memory and receive input data and transmit a result, which merely invokes computers or other machinery in its ordinary capacity to receive, store, or transmit data. MPEP § 2106.05(f)(2).
Therefore, the additional elements are no more than mere instructions to apply the exception using generic computer components and not a practical application. MPEP § 2106.05(f). The additional elements do not integrate the abstract idea exception into a practical application because it does not impose any meaningful limits on the abstract idea exception. Accordingly, Rep. Claim 8 is directed to an abstract idea. Rep. Claim 8 is not substantially different than Independent Claims 1 and 15 and includes all the limitations of Rep. Claim 8. Independent Claims 1 and 15 contain no additional limitations. Therefore, Independent Claims 1 and 15 are also directed to the same abstract idea.
Step 2B:  Rep. Claim 8 fails Step 2B because the additional elements are not integrated into a practical application. As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer/computer components. The same analysis applies here in Step 2B. Mere instructions to apply an exception using a generic computer/computer components cannot provide an inventive concept.
Claims do not apply the judicial exception in some other meaningful way; a practical application not found in ordered combination of elements.

The pending claims in their ordered combination of elements is not inventive. First, the claims are directed to an abstract idea. Second, each claim element represents a currently available generic computer technology, used in the way in which it is commonly used (individually generic). Last, Applicant’s Specification discloses that the ordered combination of elements is not inventive. Spec., ¶ [0075] (“functional blocks, steps, operations, methods” performed in any order), ¶ [0059] (exemplary “well-known computer systems such as computer system 700 shown in FIG. 7.”)
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation of the abstract idea. Thus, the pending claims do not provide an inventive concept. Rep. Claim 8 is not substantially different than Independent Claims 1 and 15 and includes all the limitations of Rep. Claim 8. Independent Claims 1 and 15 contain no additional limitations. Therefore, Independent Claims 1 and 15 also do not recite an inventive concept.
Dependent Claims Not Significantly More
Dependent claims are dependent on Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims recite the same Abstract Idea. Dependent claims do not contain additional elements that integrate the abstract idea exception into a practical application or recite an inventive concept because the additional elements: (1) are mere instructions to apply the abstract idea exception; and/or (2) further limit the abstract idea exception. The abstract idea cannot provide the inventive concept or practical application. MPEP § 2106.05(I).
Dependent Claims 2, 9, and 16 recite “retrieving … historical transaction preferences” which forms part of the same abstract idea exception as recited in Independent Claims and contains the additional limitation of “the one or more computing devices,” which was analyzed in Step 2A, Prong Two and found generic, merely invoking a generic computer in its ordinary capacity to receive, store, or transmit data. MPEP 2106.05(f)(2). The same analysis applies here regarding the “devices.” Dependent Claims 2, 9, and 16 further recites a “wherein” clause that further limit the abstract idea of the Independent Claims and contain no additional elements. The inventive concept cannot be furnished by an abstract idea exception. MPEP § 2106.05.
Dependent Claims 3, 10, and 17 recite “sending … a payment request,” which forms part of the same abstract idea exception as recited in Independent Claims and contains the additional limitation of “the one or more computing devices,” which was analyzed in Step 2A, Prong Two and found generic, merely invoking a generic computer in its ordinary capacity to receive, store, or transmit data. MPEP 2106.05(f)(2). The same analysis applies here regarding the “devices.”
Dependent Claims 4, 11, and 18 recite “receiving … raw payment information” and contains the additional limitation of “the one or more computing devices,” which was analyzed in Step 2A, Prong Two and found generic, merely invoking a generic computer in its ordinary capacity to receive, store, or transmit data. MPEP 2106.05(f)(2). The same analysis applies here regarding the “devices.” Dependent Claims 4, 11, and 19 further recite “formatting … the transaction data from the raw payment information,” which recites a mental processes that under BRI, covers performance in the human mind or with pen and paper but for the recitation of the generic computer equipment. If a claim limitation under BRI, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract idea exception. MPEP § 2106.04(a)(2)(III). An abstract idea exception cannot furnish a practical application or inventive concept.  MPEP § 2106.05(I). In further support that the pending claims may be performed in the human mind, the retrieval, storage, transmission, and modification of raw payment information is under BRI, not limited by any particular computer data structure, may be formatted in any non-computer readable format, and may comprise any information sufficient to identify the relevant information, such as handwritten text.
Dependent Claims 5, 12, and 19 all recite a “wherein” clause that further limits the abstract idea of the Independent Claims but contains the additional elements of: optical character recognition (OCR). Applicant’s Specification does not otherwise describe “OCR” except using exemplary language by its function. Spec., ¶¶ [0015], [0020], 0026]. Therefore, Examiner interprets “OCR” as generic and commercially available software for performing the claimed function. The claims recite “OCR” being performed on an image of a receipt to obtain unformatted transaction information, which merely invokes generic software and a computer to receive, store, or transmit data. MPEP 2106.05(f)(2).
Dependent Claims 6, 13, and 20 all recite a “wherein” clause that further limits the abstract idea of the Independent Claims but contains the additional elements of: a camera interface on an application of the user device and one or more computing devices. The “one or more computing devices” and “user device” were analyzed in Step 2A, Prong Two and found generic, merely invoking a generic computer in its ordinary capacity to receive, store, or transmit data. MPEP 2106.05(f)(2). The same analysis applies here regarding the “devices.” Applicant’s Specification does not otherwise describe the camera interface on an application except using exemplary language by its function so Examiner interprets the interface on an application as merely generic software. Spec., ¶ [0062]. The claims describe the function of the camera interface on an application [1] being stored on a user device; [2] presenting (displaying) unspecified information; and [3] receiving image data, which merely invokes a generic computer in its ordinary capacity to receive, store, display, or transmit data. MPEP 2106.05(f)(2).
Dependent Claim 7 and 14 recite “determining … a merchant associated with the transaction from the transaction data” and “associating … the photograph with the transaction based on a correspondence between the merchant and a geotag associated with the photograph,” which forms part of the same abstract idea exception as recited in Independent Claims and contains the additional limitation of “the one or more computing devices,” which was analyzed in Step 2A, Prong Two and found generic, merely invoking a generic computer in its ordinary capacity to receive, store, or transmit data. MPEP 2106.05(f)(2). The same analysis applies here regarding the “devices.” Alternatively, these limitations, as drafted, recite a mental process that under the broadest reasonable interpretation, cover performance in the human mind or with pen and paper but for the recitation of the generic computer components. MPEP § 2106.04(a)(2)(III). For example, but for the generic computer components claim language, the claim encompasses a person looking at transaction data and forming a simple judgment about the merchant. Similarly, a person could think about data associated with a picture and associate that photograph with the transaction. In further support that the pending claims may be performed in the human mind, the retrieval, storage, transmission, and modification of the transaction data or geotag data is under BRI, not limited by any particular computer data structure, may be formatted in any non-computer readable format, and may comprise any information sufficient to identify the relevant information, such as handwritten text. Performing the steps of the abstract idea itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP 2106.05(f)(3).
Conclusion
Claims 1–20 are therefore drawn to ineligible subject matter as they are directed to an abstract idea without significantly more. The analysis above applies to all statutory categories of invention. As such, the presentment of Rep. Claim 8 otherwise styled as another statutory category is subject to the same analysis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1–20 are rejected under 35 U.S.C. 103 as being unpatentable over Sarin (U.S. Pat. Pub. No. 2017/0372282) [“Sarin”] in view of NPL: Leskovec, Jure, Anand Rajaraman, and Jeffrey David Ullman. "Mining of Massive Datasets." (2019) [“NPL Leskovec”]

Regarding Claim 1, Sarin discloses
A computer-implemented method, comprising: 
receiving, by one or more computing devices [service provider server 150], transaction data [transaction history] from a user device [mobile device] of a first participant of a plurality of participants in a transaction [split transaction] that indicates a transaction and 
(See at least Fig 4, step 402, and associated text ¶ [0071], “At step 402, a transaction history for a transaction by a first user with a merchant is received. The transaction history may correspond to a split transaction by a first user sharing the transaction with at least a second user. In various embodiments, a mobile application executed by a computing device, such as a mobile smart phone, processes the transaction with the service provider.” ¶ [0072]. “For example, the user may provide a payment to a merchant associated with merchant device 140 for a split transaction between the user, the other
users, and the merchant, where the user and the other users purchase items in the transaction. The split transaction may be processed using service provider server 150.” ¶ [0026]; Fig 2A)

a location associated with the [split] transaction; 
(See at least ¶ [0021], “a location of the split transaction (e.g., a location for the merchant in the split transaction and/or a geolocation provided when processing the split transaction) may be matched to a location associated with the online posted data ( e.g., a geo-location attached to the online posted data).” )

retrieving, by the one or more computing devices [server provider server 150], image data that indicates the participants in the transaction; 
(See at least Fig 4, steps 404 and associated text ¶ [0072], “Online posted data is received from an online sharing resource, wherein the online posted data comprises at least second user information identifying a second user, at step 404. The online posted data may comprise a digital image, where digital image further comprises a first tag of the second user image by the first user with an identifier of the second user. In various embodiments, in response to the determining that the first user processed the split transaction, the digital image may be requested from the image sharing resource.” “At step 406, it is determined that the second user shared the transaction with the first user using at least the online posted data. Where the online posted data comprises a digital image, the digital image as the online posted data may further comprise a first user image of the first user and a second tag of the first user image, wherein the determining that at least the second user shared the split transaction with the first user further uses the first tag and the second tag.” ¶ [0073]; ¶ [0014] (interchangeability of image and photo).)

executing, by the one or more computing devices [server provider server 150], a [split transaction application 160] trained for facial recognition to identify the participants in the transaction based on the image data, and 
(See at least Fig. 4, step 406 and associated text ¶ [0073], “At step 406, it is determined that the second user shared the transaction with the first user using at least the online posted data. Where the online posted data comprises a digital image.”  “[S]plit transaction application 160 may utilize tags of the other users (and the user, if additionally tagged in the online posted data) to determine all of the transaction participants in the split transaction. For example, the tags may include identifiers entered with and/or to text, image, and/or video in the online posted data.” ¶ [0050]. “[T]he tags may also correspond to selections in an image or video, such as a selection of a facial or body representation of each of the other users in the image/video. Where an identifier is not provided in an image and/or video, the other users may be identified by split transaction application 160 through facial recognition and/or other image or video processing technique to determine an identity of each of the other users.” ¶¶ [0051], [0014], [0015], [0020].)

a [split transaction application 160] trained for allocation analysis to determine a respective allocation associated with the transaction for each of the participants in the transaction
(See at least ¶ [0053], “Split transaction application 160 may also be used to determine a portion owed by each of the other users to the user. In various embodiments, the portion may correspond to an even split between each of the user and the other users. However, where each user in the split transaction is apportioned a separate share of the split transaction that the user is responsible for, split transaction application 160 may determine a different amount for each of the users.”

based on the location associated with the transaction and the transaction data; (See at least ¶ [0051],  “Thus, the other users in the split transaction may be determined by split transaction application 160 using locations of the other users determined through a check-in (e.g., with the merchant, social network, service provider server 150, etc.), a geo-location determined through a GPS locator or other location detection service, a transaction history, or other available data. The locations may include timestamps, which may be used to match the locations of the other users to the location of the split transaction.” ¶ [0021] (“a location of the split transaction (e.g., a location for the merchant in the split transaction and/or a geolocation provided when processing the split transaction) may be matched to a location associated with the online posted data ( e.g., a geo-location attached to the online posted data).” The determination of a respective amount among participants in a split transaction is based on the identification of the participants in a split payment, using location matching.)

calculating, by the one or more computing devices, transaction split information for the transaction based on the respective allocation for each of the participants in the transaction; and 
(See at least ¶ [0053], “Split transaction application 160 may also be used to determine a portion owed by each of the other users to the user … split transaction application 160 may utilize a receipt for the split transaction to apportion costs for the portion owed by each user. The receipt may be used with transaction histories for each user to determine the item(s) that each of the users purchased.” ¶ [0023] (examples of splitting costs among participants); Fig. 2C.)

providing, by the one or more computing devices, the respective allocation for each of the participants in the transaction and the transaction split information for confirmation and assessment of the respective allocation to each of the participants in the transaction.
(See at least ¶ [0053], “split transaction application 160 may utilize a receipt for the split transaction to apportion costs for the portion owed by each user. The receipt may be used with transaction histories for each user to determine the item(s) that each of the users purchased, which may be confirmed with the users.” “At step 408, a portion of the transaction required by the second user is determined, wherein the second user is responsible for the portion of the transaction. … In various embodiments, approval for a transfer of the amount for the portion may be requested from the second user, and confirmation of the approval for the transfer from the second user may be received.” ¶ [0074]; Claim 2 (“receiving confirmation of the approval for the transfer from the second user”); ¶ [0024] (“the payment provider may require approval from the other user, for example, by transmitting a request to approve and process the reimbursement transaction to the other user and processing the reimbursement transaction on receipt of the approval”)

Sarin does not disclose but NPL Leskovec discloses:
generating a trained [supervised] machine learning model 
(Examiner interprets a “trained machine learning model” as a supervised machine learning model suitable for classification problems in view of Applicant’s Specification. Spec.,¶ [0029]. See at least NPL Leskovec, Fig. 12.3 and associated text of Chapter 12.)
Primary reference Sarin teaches a split transaction application 160 (software) “trained for facial recognition to identify the participants in the transaction based on the image data” and “trained for allocation analysis to determine a respective allocation associated with the transaction for each of the participants in the transaction.” See at least Sarin, ¶ [0051], and cited portions of the Sarin, supra. 
The sole difference between primary reference Sarin and the claimed subject matter is that Sarin does not disclose the split transaction application 160 using trained machine learning models. Rather, Sarin is silent on the type of models used by the split transaction application 160. Sarin, ¶ [0049]
Secondary reference NPL Leskovec discloses generating a supervised machine learning model suitable for classification problems and using it classify data. NPL Leskovec, Fig. 12.3 and associated text Chapter 12. Secondary reference NPL Leskovec demonstrates that generating a supervised machine learning model suitable for classification and using it to classify data was known in the prior art, at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the supervised machine learning model suitable for classification problems of secondary reference NPL Leskovec for the split transaction application 160 of primary reference Sarin. Thus, this simple substitution of one known element for another producing a predictable result renders the claim obvious. 
It would have been further obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have combined the supervised machine learning model suitable for classification problems as explained in NPL Leskovec, to the known invention of Sarin, with the motivation to “extract[ ] information from data” and “discover something about the data that will be seen in the future”—i.e., “classify the [unclassified] data whose class we do not know,” “correctly.” NPL Leskovec, at pp. 463, 469.

Regarding Claim 2, Sarin and NPL Leskovec disclose
The computer implemented method of claim 1 as explained above.
Sarin further discloses
further comprising: retrieving, by the one or more computing devices, historical transaction preferences associated with the participants in the transaction, wherein the calculating the transaction split information is further based on the historical transaction preferences associated with the participants in the transaction   
(See at least ¶ [0023], “the payment provider may utilize a user history and/or transaction history of each user in the split transaction to determine which items most likely belong to each user (e.g., determination of item preferences, past items purchased, etc.). Thus, the payment provider may assign costs based on the items that each user is likely to have purchased in the split transaction, or may make recommendations to the user on how to assign costs for reimbursement for the split transaction with the other users.” “Split transaction application 160 may also determine that the split transaction is shared by the other users using online posted data of the other users, items and/or cost of the split transaction, and/or past data of the other users ( e.g., past purchases, associations with the user, etc.)” ¶ [0051].)

Regarding Claim 3, Sarin and NPL Leskovec disclose
The computer implemented method of claim 1 as explained above.
Sarin further discloses
further comprising: sending, by the one or more computing devices, a payment request to a user device of a second participant of the plurality of participants in the transaction based at least in part on the respective allocation for the participant and the transaction split information.
(See at least ¶ [0053], “Once a portion for each of the other users is determined, split transaction application 160 may generate one or more reimbursement transactions for the portion owed by each of the other users to the user, which may be processed by transaction processing application 152.” “At step 408, a portion of the transaction required by the second user is determined, wherein the second user is responsible for the portion of the transaction. … In various embodiments, approval for a transfer of the amount for the portion may be requested from the second user, and confirmation of the approval for the transfer from the second user may be received.” ¶ [0074]; Claim 2 (“receiving confirmation of the approval for the transfer from the second user”); ¶ [0024] (“the payment provider may require approval from the other user, for example, by transmitting a request to approve and process the reimbursement transaction to the other user and processing the reimbursement transaction on receipt of the approval”)

Regarding Claim 4, Sarin and NPL Leskovec disclose
The computer implemented method of claim 1 as explained above.
Sarin further discloses
further comprising: receiving, by the one or more computing devices, raw payment information [receipt] comprising the transaction data; and formatting [optical character recognition], by the one or more computing devices, the transaction data from the raw payment information.  
(Examiner interprets “raw payment information” in view of Applicant’s Specification, ¶ [0014], as “the bill itself (purchase receipt)” See at least ¶ [0023], “the user may also upload a receipt for the split transaction or enter items purchased in the split transaction, which may be used to select items that each user in the split transaction is responsible for payment of Thus, the payment provider may perform optical character recognition on the receipt to determine items and their corresponding cost, allow the user to tag or associate each item with one or more of the other users in the split transaction, and assign costs for the split transaction appropriately.”)

Regarding Claim 5, Sarin and NPL Leskovec disclose
The computer implemented method of claim 4 and the raw payment information as explained above.
Sarin further discloses
wherein the raw payment information comprises an image of a receipt, and wherein the formatting the transaction data is responsive to optical character recognition (OCR) performed on the image of the receipt to obtain unformatted transaction data.
(See at least ¶ [0023], “the user may also upload a receipt for the split transaction or enter items purchased in the split transaction, which may be used to select items that each user in the split transaction is responsible for payment of Thus, the payment provider may perform optical character recognition on the receipt to determine items and their corresponding cost, allow the user to tag or associate each item with one or more of the other users in the split transaction, and assign costs for the split transaction appropriately.”

Regarding Claim 6, Sarin and NPL Leskovec disclose
The computer implemented method of claim 4 and retrieving the image data as explained above.
Sarin further discloses
wherein retrieving the image data comprises: presenting, by the one or more computing devices, a camera interface on an application of the user device of a first participant [Fig. 2A] responsive to receipt of the raw payment information; and receiving, by the one or more computing devices, the image data from the camera interface. 
(See at least ¶ [0036], “Camera 112 may correspond to a digital camera on communication device 110, or may more generally correspond to any device capable of capturing or recording an image, video, or other digital media with the capability to capture the likeness or representation of one or more users. Camera 112 may include various features, such as zoom, flash, focus correction, shutter speed controls, or other various features usable to capture one or more images of the user and/or other users involved in a split transaction.” Fig. 2A and associated text ¶ [0060] (user taking a picture for use in split transaction); ¶ [0031]. “A user (not shown) may utilize communication device 110 to utilize the various features available for communication device 110, which may include processes and/or applications that may be used to process a split transaction that may be shared with other users (not shown).” ¶ [0026]. “it may be determined that the first user processed the split transaction using the transaction information, wherein the digital image is received with the transaction information.” ¶ [0072]. “the user may also upload a receipt for the split transaction or enter items purchased in the split transaction, which may be used to select items that each user in the split transaction is responsible for payment of Thus, the payment provider may perform optical character recognition on the receipt to determine items and their corresponding cost, allow the user to tag or associate each item with one or more of the other users in the split transaction, and assign costs for the split transaction appropriately.” ¶ [0023]; ¶ [0061].)

 Regarding Claim 7, Sarin and NPL Leskovec disclose
The computer implemented method of claim 1 as explained above.
Sarin further discloses
further comprising: determining, by the one or more computing devices, a merchant associated with the transaction based on the location associated with the transaction; and 
(See at least ¶ [0022], where it is determined that the cost and/or items in the transaction indicate multiple users (e.g., high cost for one user, which may be compared to an average for the user and/or the merchant, multiple items purchased where each item may correspond to a separate user, such as multiple dinners, or other item/cost information), the payment provider may request online posted data from one or more service providers that match the transaction information, such as the location and/or timestamp of the transaction.” “[A] location of the split transaction (e.g., a location for the merchant in the split transaction and/or a geolocation provided when processing the split transaction) may be matched to a location associated with the online posted data ( e.g., a geo-location attached to the online posted data).” ¶ [0021].)

associating, by the one or more computing devices, the image data with the transaction based on a correspondence between the merchant and a geotag associated with the image data.
(“it may be determined that the first user processed the split transaction using the transaction information, wherein the digital image is received with the transaction information.” ¶ [0072]. “Merchants … may correspond to any person or entity selling goods and/or services … to other users/entities, such as buyers … the merchant may also utilize online social networking services, where a user may check-in with the merchant and/or identify the merchant within online posted data provided to the online service. However, the merchant may also be tagged as a location within online posted data through a geo-location of the merchant (e.g., GPS coordinated determined through a GPS locator of a user's computing device), an address of the merchant, a name of the merchant, and/or other identifier for the merchant.”)

Regarding Claim 8, Sarin discloses
A system, comprising: 
a memory configured to store operations; and one or more processors configured to perform the operations, the operations comprising: 
(See at least ¶ [0077]. 
The remaining limitations of Claim 8 are not substantively different than those presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on Sarin and NPL Leskovec for the same rationale presented in Claim 1 supra.
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 8.

  Regarding Claims 9, 10, 11, and 14, Sarin and NPL Leskovec disclose
The system of claim 8 as explained above. 
The remaining limitations of Claims 9, 10, 11, and 14, are not substantively different than those presented in Claims 2, 3, 4, and 7, respectively,  are therefore, rejected, mutatis mutandis, based on Sarin and NPL Leskovec for the same rationale presented in Claims 2, 3, 4, and 7, respectively, supra.

Regarding Claims 12 and 13, Sarin and NPL Leskovec disclose
The system of claim 11 as explained above. 
The remaining limitations of Claims 12 and 13 are not substantively different than those presented in Claims 5 and 6, respectively, are therefore, rejected, mutatis mutandis, based on Sarin and NPL Leskovec for the same rationale presented in Claims 5 and 6, respectively, supra.

Regarding Claim 15, Sarin discloses
A computer readable storage device having instructions stored thereon, execution of which, by one or more processing devices, causes the one or more processing devices to perform operations comprising: 
(See at least ¶ [0077]. 
The remaining limitations of Claim 15 are not substantively different than those presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on Sarin and NPL Leskovec for the same rationale presented in Claim 1 supra.
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 8.

Regarding Claims 16, 17, and 18, Sarin and NPL Leskovec disclose
The computer readable storage device of claim 15 as explained above. 
The remaining limitations of Claims 16, 17, and 18, are not substantively different than those presented in Claims 2, 3, and 4, respectively, are therefore, rejected, mutatis mutandis, based on Sarin and NPL Leskovec for the same rationale presented in Claims 2, 3, and 4, respectively, supra.

Regarding Claims 19 and 20, Sarin and NPL Leskovec disclose
The computer readable storage device of claim 18 as explained above. 
The remaining limitations of Claims 19 and 20 are not substantively different than those presented in Claims 5 and 6, respectively, are therefore, rejected, mutatis mutandis, based on Sarin and Leskovec for the same rationale presented in Claims 5 and 6, respectively, supra.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082. The examiner can normally be reached M-F 9:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JHM/

/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694